


Exhibit 10.4
SECOND AMENDMENT
THIS SECOND AMENDMENT (the “Amendment”) is made and entered into as of the 27th
day of May, 2003, by and between TX‑NORTHBOROUGH TOWER LIMITED PARTNERSHIP, an
Illinois limited partnership (“Landlord”), and NOBLE ENERGY, INC., a Delaware
corporation (“Tenant”).
RECITALS
A.
Landlord (as successor in interest to EOP‑Northborough Tower Limited
Partnership) and Tenant are parties to that certain lease dated October 23, 2002
as amended by that certain First Amendment dated May 16, 2003 (collectively the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 145,613 rentable square feet (the “Original Premises”)
described as Suite Nos. 100, 260, 550, 600, 700, 800, 900, 930, 940, 950, 960,
1000, 1010, 1050, 1080, 1100, 1200, 1230, 1250, 1270, 1300 and 1400 on the 1st,
2nd, 5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th, 13th and 14th floors of the
building located at 100 Glenborough Drive, City of Houston, County of Harris,
State of Texas, commonly known as Northborough Tower (the “Building”).

B.
Tenant has requested that additional space containing approximately 6,356
rentable square feet described as Suite No. 250 on the second (2nd) floor of the
Building shown on Exhibit A hereto (the “Expansion Space”) be added to the
Original Premises and that the Lease be appropriately amended and Landlord is
willing to do the same on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
I.
Expansion and Effective Date. Effective as of June 16, 2003 (the “Expansion
Effective Date”), the Premises, as defined in the Lease, is increased from
145,613 rentable square feet to 151,969 rentable square feet on the 1st, 2nd,
5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th, 13th and 14th floors by the addition
of the Expansion Space, and from and after the Expansion Effective Date, the
Original Premises and the Expansion Space, collectively, shall be deemed the
Premises, as defined in the Lease. The Term for the Expansion Space shall
commence on the Expansion Effective Date and end on the Termination Date. The
Expansion Space is subject to all the terms and conditions of the Lease except
as expressly modified herein and except that Tenant shall not be entitled to
receive any allowances, abatements or other financial concessions granted with
respect to the Original Premises unless such concessions are expressly provided
for herein with respect to the Expansion Space.

II.
Base Rent. Effective as of the Expansion Effective Date, in addition to Tenant’s
obligation to pay Base Rent for the Original Premises, Tenant shall pay Landlord
Base Rent for the Expansion Space as follows:


EAST\73329748.1     1    

--------------------------------------------------------------------------------




Months of Term or Period
Annual Rate
Per Square Foot
Annual
Base Rent
Monthly
Base Rent
 
 
 
 
June 16, 2003-
April 30, 2013
$20.00
$127,119.96
$10,593.33



All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.
III.
Additional Security Deposit. No additional security deposit shall be required in
connection with this Amendment.

IV.
Tenant’s Pro Rata Share. For the period commencing with the Expansion Effective
Date and ending on the Termination Date, Tenant’s Pro Rata Share for the
Expansion Space is 3.0571%.

V.
Expenses and Taxes. For the period commencing with the Expansion Effective Date
and ending on the Termination Date, Tenant shall pay for Tenant’s Pro Rata Share
of Expenses and Taxes applicable to the Expansion Space in accordance with the
terms of the Lease.

VI.
Improvements to Expansion Space.

A.
Condition of Expansion Space. Tenant has inspected the Expansion Space and
agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment.

B.
Responsibility for Improvements to Expansion Space. Tenant may perform
improvements to the Expansion Space in accordance with the Work Letter attached
to the Lease as Exhibit D and Tenant shall be entitled to an Allowance in
connection with such work as more fully described in said Work Letter.

VII.
Miscellaneous.

A.
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment.

B.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.


EAST\73329748.1     2    

--------------------------------------------------------------------------------




C.
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

D.
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

E.
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

F.
Tenant hereby represents to Landlord that Tenant has dealt with no broker, other
than Grubb & Ellis (“Broker”) in connection with this Amendment. Tenant agrees
to indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims, of any
brokers, other than Broker, claiming to have represented Tenant in connection
with this Amendment. Landlord hereby represents to Tenant that Landlord has
dealt with no broker in connection with this Amendment. Landlord agrees to
indemnify and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, and agents, and the respective
principals and members of any such agents (collectively, the “Tenant Related
Parties”) harmless from all claims of any brokers claiming to have represented
Landlord in connection with this Amendment.

G.
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.
 
LANDLORD:


TX‑NORTHBOROUGH TOWER LIMITED PARTNERSHIP, an Illinois limited partnership


By: TX‑Northborough GP Limited Partnership, a Delaware limited partnership, its
general partner


By: TX‑Northborough Tower, L.L.C., a Delaware limited liability company, its
general partner


By: Equity Office Management, L.L.C., a Delaware limited liability company, its
non‑member manager




By:    


Name:    


Title:    




 
TENANT:


NOBLE‑ENERGY, INC., a Delaware corporation




By:    


Name:    


Title:    





EXHIBIT A
OUTLINE AND LOCATION OF EXPANSION SPACE
[secondamendmentimage1.gif]
SUITE 250
6,356 NRA

EAST\73329748.1     3    